Citation Nr: 1447485	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  12-00 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, spouse




ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1969 to May 1971.

This matter comes to the Board of Veterans Appeals (Board) on appeal from an September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office, Nashville, Tennessee.

The issue of entitlement to an initial compensable rating for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Service treatment records document a shift in the Veteran's right ear hearing acuity in service to the extent that bilateral high frequency hearing loss was diagnosed at discharge; and, the Veteran has presented competent and credible evidence of right hearing loss since service.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. § 3.303, 3.385 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the United States Court of Appeals for Veterans Claims (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.

A September 2009 VA audiological examination reflects a diagnosis of bilateral hearing loss for VA purposes.  The presence of a current disability (Shedden element (1)) is established.

Turning to element (2) of the Shedden analysis, the presence of a hearing loss disability in service is shown.  A comparison of the audiology tests at service enlistment and service discharge shows an obvious threshold shift especially in the upper frequencies.  At induction, the Veteran's right ear audiology test showed:

HERTZ
500
1000
2000
4000
RIGHT EAR
15
10
10
0

At separation, the results were:

HERTZ
500
1000
2000
4000
6000
RIGHT EAR
15
15
25
10
55

Moreover, and of significant import, the April 1971 separation examiner diagnosed the Veteran as having "high frequency hearing loss AU".  While not sufficient to meet VA requirements for a hearing loss disability at that time, the examination report does provide clear evidence of hearing loss during the Veteran's active service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Further, notwithstanding the notation hearing loss at discharge, the Board recognizes that the Veteran was likely exposed to loud noise in service based on his duties as a truck driver delivering supplies between helicopter hangars.  38 U.S.C.A. § 1154(b).  Element (2) of the Shedden analysis is also met.

What remains to be established is whether the Veteran's current hearing loss is related to his documented hearing loss in service and/or his in-service noise exposure.  In this regard, the September 2009 audiological examination provided a negative opinion based on the finding that the Veteran had normal hearing at service discharge.  However, in providing that opinion, the examiner failed to consider or discuss the aforementioned in-service diagnosis of bilateral hearing loss.     Additionally, the Veteran stated during the hearing that has had right ear hearing loss since service.  His spouse further testified to his right ear hearing loss since service.  The Board finds that the Veteran is competent to report continuity of symptomatology of his hearing loss.  As to credibility, the Board references the separation examination which reports that the Veteran did have bilateral high frequency hearing loss at discharge.  There is also no evidence that refutes his assertions of continuity of symptomatology.  Thus, the Board finds that the Veteran's current hearing loss had either its onset in service or is otherwise etiologically related to his active service, to include in-service noise exposure.  Element (3) of the Shedden analysis is satisfied.

All three elements to establish service connection for right ear hearing loss have been met.  Accordingly, service connection for right ear hearing loss is granted.


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

The Veteran claims that his hearing has worsened since the last examination in September 2009.  Accordingly, a new examination should be conducted to adequately assess his current hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss.  His claims file should be available to the examiner and reviewed in conjunction with the examination.  All indicated tests and studies should be undertaken.

The examiner should also indicate the functional effects caused by the Veteran's service-connected bilateral hearing loss.

2. Thereafter, readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


